Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 1 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 2 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 3 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 4 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 5 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 6 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 7 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 8 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 9 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 10 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 11 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 12 of 16
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 13 of 16




EXHIBIT “B”
Case 18-14251-mkn    Doc 35-2   Entered 11/19/18 17:04:43   Page 14 of 16




          REDACTED
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 15 of 16




EXHIBIT “C”
Case 18-14251-mkn   Doc 35-2   Entered 11/19/18 17:04:43   Page 16 of 16
